Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 03/26/2021.
Claims 1-20 are currently pending. 
Claims 1, 8 and 15 are amended.
The amendment filed on 03/26/2021 has rendered moot the ODP rejection contained in the previous office action.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because Applicant’s arguments below are persuasive enough to withdraw the rejection because:
“However, Guo does not appear to disclose or in any manner refer to multicast messages. Although the hypervisor in Guo may classify a particular packet as being assigned a Type-0 or Type-1 service class, for example, Guo does not appear to disclose any use of multicast messages nor any receipt of incoming multicast messages as recited by Claim 1.
In multicast messaging, a message source sends messages that are received by machines listening for a particular destination address. Thus, the "multicast filtering address" recited by claim 1 is a filtering mechanism based on "a destination address" of a multicast message. In contrast, Tene appears to receive and store data pertaining to an external application. 
Accordingly, Guo and Tene, even if combined, do not teach the limitations recited by claim 1. The other Applied Art of record does not cure the deficiencies of Guo and Tene nor does the Current Office Action suggest that they do. Thus, for at least these reasons, Applicant respectfully submits that claim 1 is patentable over the Applied Art. 
Claims 8 and 15 recite similar claim language. At least for the reasons stated above in connection with claim 1, Applicant submits that claims 8 and 15 are patentable over the Applied Art,” (remarks, pages 7-8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ivaro et al (US 20110149960) is pertinent to a method of filtering multicast packets received in a first network interface of a router.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419